Jefferson County, No. 93-J-5. On October 31,1995, appellant filed an asseveration in support of application for review. Appellant’s asseveration is, in substance, a motion for reconsideration, and, as such, is untimely. Section 1(C), Rule XIV of the Rules of Practice of the Supreme Court of Ohio prohibits the filing of a document that is not timely tendered for filing. Accordingly,
IT IS ORDERED by the court, sua sponte, effective November 6, 1995, that appellant’s asseveration in support of application for review, be, and hereby is, stricken.